1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of January 04, 2022 is acknowledged. It is noted that claims 1, 2 and 6 are amended. Claims 3 and 5 are canceled. 
3. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Andrew Ollis on March 4, 2022.
4.  	The application has been amended as follows:
 	In the claims:
Claims 1 – 2 (previous amendment as filed on January 04, 2022).
Claim 3 (canceled).
Claim 4 (previous amendment as filed on January 04, 2022).
Claim 5 (canceled).
Claim 6 :  An electrical crimp connector, comprising:
            a body with crimp wings; and 
            a tail that does not have crimp wings, 
wherein the body allows crimping an electrical cable with said body of the electrical crimp connector and the tail of said electrical crimp connector protrudes at least at a region of an output of the cable,
wherein the tail protrudes from the body of the electrical crimp connector at least a diameter of the cable, and
wherein the tail protrudes from the body of the electrical crimp connector at least 10% of a length of an intersection of the crimp wings of the electrical crimp connector.
Claims 7-8 (canceled). 
Claim 9 :  
            A glazing panel comprising:
            a substrate with an electrically conductive structure; 
            an electrical crimp connector soldered by soldering material to the electrically conductive structure; and
            an electrical cable,
           wherein the electrical crimp connector comprises a body with crimp wings and a tail that does not have crimp wings; 
            wherein the cable is crimped with crimp wings of the body of the electrical crimp connector; 
            wherein the tail of said electrical crimp connector protrudes from the body of the electrical crimp connector and extends between the cable and the substrate as the cable exits a section of the electrical crimp connector where the cable is crimped with crimp wings, and
 	wherein the tail protrudes from the body of the electrical crimp connector at least 10% of a length of an intersection of the crimp wings of the electrical crimp connector.
Claim 10 (previous amendment as filed on January 04, 2022). 
Claim 11 (canceled). 
Claims 12-15 (previous ly  filed on January 04, 2022).
5.	Claims 1-2, 4, 6, 9-10 and 12-15 are allowed.
6.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests an electrical crimp connector soldered on a substrate of glazing panel; the electrical crimp connector having crimp wings and a tail having no crimp wings; the cable is crimped with crimp wings of the body of the electrical crimp connector; the tail of said electrical crimp connector protrudes from the body of the electrical crimp connector at least 10% of a length of an intersection of the crimp wings of the electrical crimp connector to avoid the wicking effect between the soldering material and the cable.
. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831